FILED
                               NOT FOR PUBLICATION                            AUG 27 2010

                                                                          MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



DERRICK LEE BILLUPS,                               No. 09-16309

                 Plaintiff - Appellant,            D.C. No. 1:07-cv-00062-CKJ

  v.
                                                   MEMORANDUM *
A. RAMIREZ; J. HILLER; COLLIER;
GREENLY,

                 Defendants - Appellees.



                      Appeal from the United States District Court
                          for the Eastern District of California
                     Cindy K. Jorgenson, District Judge, Presiding **

                                                          ***
                              Submitted August 10, 2010

Before:         HAWKINS, McKEOWN, and IKUTA, Circuit Judges.

       Derrick Billups, a California state prisoner, appeals pro se from the district

court’s summary judgment and order denying his motion to reconsider summary


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **    Sitting by designation from the District of Arizona.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment for Defendants in his 42 U.S.C. § 1983 action. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo summary judgment, Lovell v.

Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002), and for abuse of discretion a denial

of a motion to reconsider, Sch. Dist. No. 1J, Multnomah County, Or. v. ACandS,

Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

      Billups does not challenge in his opening brief the district court’s conclusion

that the use of force was not excessive, and therefore waives this issue on appeal.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived).

      The district court did not abuse its discretion by denying Billups’ motion to

reconsider. Billups did not explain why he was challenging for the first time Dr.

Douglass’s and Dr. Lee’s medical reports nor why he failed to offer Dr. Flynn’s

medical report during the summary judgment proceedings. See ACandS, Inc., 5

F.3d at 1263.

      Finally, we do not consider the evidence attached to Billups’s “Motion to

Admission of Valid Medical Record” because this evidence was not before the

district court. See Kirshner v. Uniden Corp. of Am., 842 F.2d 1074, 1077 (9th Cir.

1988). We deny the motion.

      AFFIRMED.


                                          2                                    09-16309